Citation Nr: 1824838	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  10-34 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for degenerative disc disease.


REPRESENTATION

Appellants represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Fiduciary


ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to November 2002 and July 2008 to July 2009.  The Veteran passed away in June 2013.  

The Appellants are the Veteran's minor children.  Their mother is acting on their behalf.  The Appellants have been substituted into this appeal.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) regional Office (RO) in Huntington, West Virginia.

The Fiduciary and her representative testified before a different Veterans Law Judge in November 2016.  A transcript of the hearing has been associated with the record.  The Fiduciary was provided the opportunity for another hearing, but declined.

In March 2017, the Board remanded this claim for additional development.  The Board finds that there has been substantial compliance with the prior remand.  


FINDING OF FACT

There is clear and unmistakable evidence that the Veteran's back disability pre-existed his second period of service and was not aggravated beyond its normal progression by service.


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA satisfied the duty to notify in this appeal, and neither the Veteran nor his representative has asserted any error as to this duty.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  The Board acknowledges that the Veteran's service records from his first period of service (January 2000 to November 2002) are not of record, and that the RO made a formal finding of unavailability in May 2013.  In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  38 U.S.C.A. § 5107 (b); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  With regard to the duty to assist, the relevant records have been obtained. 

The Veteran was provided with a VA examination regarding his claim in August 2009.  In addition, a June 2017 medical opinion was provided to review the entire record.  The Board finds these opinions are adequate upon which to adjudicate the merits of this appeal.  

II.  Service Connection

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

VA regulations provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304 (b).  

To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOGCPREC 3-2003.

If the condition was not noted on the entrance examination, then the burden falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004.)  The U.S. Court of Appeals for Veterans Claims (Court), explained that even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness.  Horn v. Shinseki, 25 Vet. App. 231 (2012).  Rather, the burden is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  Id. at , 235.  

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.  

The Veteran contended that his back problems did not pre-exist service, but rather were incurred during his first period of service.  Although he did not receive an MRI until July 2006, the Veteran asserted that he made frequent trips to sick call seeking medical attention for his back pain.  See October 2011 DRO Transcript, p. 5.  The Board again notes that the service treatment records from his first period of service are not of record.  

The service treatment records that were available from his first period of service (January 2000 to November 2002) indicated an in-service injury and ER admission for several head injuries.  He had a concussion that he sustained during a fight. He presented with severe headaches and disturbed vision.  See July 2002 treatment records.

There are no medical records indicating back pain until 2006.  

In August 2006, an MRI showed the Veteran had protruding discs at T6-7 and T8-9, as well as disc dissection from T5-T11.  Treatment records show continuous treatment for back complaints and pain.  

In December 2006, the Veteran was diagnosed with degenerative disc disease.  

Service treatment records from his second period of service (July 2008 to July 2009) show complaints and treatment for back pain.  His entrance examination did not indicate any back disabilities but his separation examination did.  See June 2008 Report of Medical Examination and May 2009 Report of Medical Examination.  

In August 2009, an MRI showed the Veteran had protruding discs at T6-7 and T8-9.  

In August 2009, a VA examiner found the Veteran's degenerative disc disease was progressively worse since its onset in 2004, which was the time when the Veteran reported that he first noticed numbness in his back.  However, the examiner explained that the disability had not progressed since the Veteran's most recent MRI showed a stable or smaller protrusion in the thoracic spine.  

In June 2017, a VA examiner concluded that the Veteran's back disability clearly and unmistakably existed his second period of service and was not aggravated by service.  The examiner explained that the August 2006 MRI showed small protruding discs at T6-7 and T8-9, as well as disc dissection from T5-T11 in the absence of any spinal stenosis.  The August 2009 MRI, which was one month after separation, showed the same T6-7 disc bulge that was stable or even smaller than in 2006, and the same T8-9 minimal disc protrusion.  The examiner determined there had been no progression of the Veteran's disability during his one year of service despite the Veteran's contentions.  In addition, the November 2008 MRI, which was four months into his second period of service, showed slight disc herniations that were miscounted by the radiologists.  The report read at T7-8 and T9-10 rather than at T6-7 and T8-9.  The examiner also noted that the Veteran's February 2012 MRI showed herniated discs at T6-7 and T8-9 that progressed to displace the spinal cord.  Since the last MRI was three years after separation, the examiner concluded that its results reflected a natural progression after service, rather than aggravation from service.  

The Board finds that the evidence of record does not support a finding of service connection for a back disability.  

First, the evidence weighs against the Veteran's back disability beginning during first period of service.  Although the Veteran testified that he did not seek any treatment, the only indications of a back injury are the buddy statements from the Fiduciary and the Veteran's father, which reported that the Veteran complained of back pain during his first period of service.  These two statements are nearly identical in wording; both reference Veteran as "my son."  See November 2011 statement and February 2012 statement.  

The Board has also considered the statements from the Veteran attributing his back disability to service.  However, the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to provide a diagnosis or a competent opinion as to medical causation.  The question of causation involves a complex medical question, and he did not have the medical expertise to provide such an opinion.  Therefore, he was not competent to provide opinions as to the etiology of a back disability.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

The Board also finds there is clear and unmistakable evidence that the Veteran's degenerative disc disease pre-existed his second period of service.  See December 2006 treatment records.  While there is no mention of a back disability on the June 2008 entrance examination, treatment records show and diagnose a back disability prior to the Veteran's second period of service.  Thus, the burden falls on VA to establish that there is clear and unmistakable evidence that the pre-existing a back disability was not aggravated by service.  

The Board finds the evidence shows that the Veteran back disability was not aggravated by his second period of service.  In August 2006, an MRI showed the Veteran had a protruding disc at T6-7 and T8-9, as well as disc dissection from T5-T11 in the absence of any spinal stenosis.  An August 2009 MRI showed the same T6-7 disc bulge which was stable or even smaller than in 2006, and the same T8-9 minimal disc protrusion.  The second MRI was taken one month after separation.  The August 2009 and May 2017 VA examiners reasoned that the stability of the disc bulge indicated that the Veteran's preexisting disability was not aggravated by service.  The Board agrees, and finds that based on this image study evidence evaluated by the examination that there is clear and unmistakable evidence that the disability was not aggravated.

The Board finds the May 2017 VA examiner's opinion to be the most probative evidence of record regarding the relationship between the Veteran's back disability and service.  The examiner expressed familiarity with the entire record and provided a clear explanation of the rationale.  The examiner outlined the Veteran's medical history and found it less likely than not that the Veteran's back disability was aggravated by service.  The examiner noted the Veteran's treatment records did not indicate continued treatment of a back disability until 2002.  The opinion is fully articulated with clear conclusions based on accurate factual foundation and supported by sound reasoning.  The Board finds no reason to question the provider's expertise or the rationale given.  

Accordingly, the Board concludes that the evidence weighs against a finding of incurrence of a back disability in the first period of service and that there is clear and unmistakable evidence that the back disability existed prior to the second period of service and that there is clear and unmistakable evidence that it was not aggravated therein.  Accordingly, the claim must be denied.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a back disability is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


